Citation Nr: 0733155	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  03-31 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
right wrist fracture.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for residuals of a 
right elbow fracture.

3.  Whether an April 2000 rating decision was clearly and 
unmistakably erroneous (CUE) in severing service connection 
for an undiagnosed illness manifested by fatigue, memory 
loss, and reduced night vision in the left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1989 to April 1990 and from December 1990 to May 
1991. The veteran also had periods of unverified service in a 
reserve component.
 
This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions in April 2003 and in June 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2004 and again in May 2007, the veteran failed to 
show for a scheduled hearing before a Veterans' Law Judge.

The claims of service connection for residuals of a right 
wrist fracture and residuals of a right elbow fracture as 
well as for CUE in the April 2000 rating decision are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Evidence received since a rating decision in May 2001 by the 
RO, denying the applications to reopen the claims of service 
connection for residuals of a right wrist fracture and 
residuals of a right elbow fracture, is new and material as 
it relates to an unestablished fact necessary to substantiate 
the claims.




CONCLUSION OF LAW

The claims of service connection for residuals of a right 
wrist fracture and residuals of a right elbow fracture are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

As for the VCAA, because the applications to reopen the 
claims of service connection for residuals of a right wrist 
fracture and residuals of a right elbow fracture is granted, 
further discussion of the VCAA is not warranted.


REASONS AND BASES FOR FINDING AND CONCLUSION

Claims to Reopen

In a rating decision in April 1996, the RO denied service 
connection for residuals of a right wrist fracture and 
residuals of a right elbow fracture because the record did 
not include evidence of an in-service injury.  After the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not perfect an appeal 
to the rating decision and by operation of law the rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2007). 

In a rating decision in May 2001, the RO denied the veteran's 
applications to reopen his claims of service connection for 
residuals of a right wrist fracture and residuals of a right 
elbow fracture because he did not file any additional 
evidence.  After the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not perfect an appeal to the rating decision and by 
operation of law the rating decision became final based on 
the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104(a). 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  

The additional evidence associated with the claims folders 
since the May 2001 rating decision includes buddy and family 
member statements as well as pictures of the veteran 
following his in-service injury.  

Specifically, in January and May 2003, the veteran filed with 
the RO four statements from men he served with in Saudi 
Arabia with Company B, 4th Tank Battalion, attached to the 2nd 
Marine Division who reported that they saw the veteran break 
his arm and thereafter receive a cast in approximately the 
end of March or early April 1991.  Likewise, in January 2003, 
the veteran filed with the RO pictures which show his right 
arm, from above the elbow to the hand, in a cast while in 
what appears to be a military camp in the desert and which 
the claimant reports were taken while he was in Saudi Arabia 
in March 1991.



Therefore, since the credibility of the newly presented 
evidence is to be presumed, the Board finds that the 
additional evidence relates to an in-service event which was 
not previously established and therefore the evidence is both 
new and material as defined by regulation, 38 C.F.R. 
§ 3.156(a), and the claims are reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Kutscherousky, supra.  


ORDER

The claims of service connection for residuals of a right 
wrist fracture and residuals of a right elbow fracture are 
reopened, and to this extent only the appeal is granted.


REMAND

On the claims of service connection for residuals of a right 
wrist fracture and residuals of a right elbow fracture, a 
remand for further evidentiary development is required.

Specifically, given the newly submitted evidence of the 
veteran having fractured his right wrist and elbow while in 
military service as well as the March 1990 separation 
examination which noted a history of a right wrist fracture 
and the April 1991 service medical record that noted a 
history of right wrist and elbow fractures, a VA examination 
is required to ascertain whether he has x-ray evidence of 
these old fractures despite it being opined in June 1995 that 
x-rays did not show a history of old fractures and the 
February 2003 VA examination being normal.  38 U.S.C.A. 
§ 5103A(d).  

Moreover, given that the record indicates that the veteran 
had reserve component service, on remand, inquiry should be 
made as to the exact dates of this service and the nature the 
service, as well as whether the reserve component has any 
medical records.  38 U.S.C.A. § 5103A(b).  

As to the claim for CUE in the April 2000 rating decision, a 
remand is required because in a September 2006 letter to the 
RO the veteran expressed disagreement with the June 2006 
rating decision that denied his CUE claim.  No further action 
was taken by the RO.  Hence, this issue must be remanded to 
the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these claims are REMANDED for the following 
actions:

1. Contact the appropriate Federal 
custodian of Marine reserve records to 
verify the veteran's period of reserve 
service and obtain any medical records 
held by the Marine Reserves. 

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether it is at least as likely as not 
that the veteran has x-ray evidence of 
old fractures of the right wrist and or 
elbow.  The claims folder must be made 
available to the examiner for review.  
The examiner is asked to comment on the 
clinical significance that the veteran 
has a history of fractures and a 
photograph, showing his right arm in a 
cast. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion reached is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion as it is to find 
against it.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.

3. After the above development has been 
completed, readjudicate the claims.  If 
any determination remains adverse, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

4. As to the claim for CUE in the April 
2000 rating decision, the RO should issue 
a statement of the case.  Only if the 
veteran files a timely substantive 
appeal, should this issue be returned for 
review by the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


